internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-155707-01 date date legend trusts year sponsor servicer trustee accounting firm accounting firm year year year year year y dear this responds to a ruling_request submitted date by your authorized representatives on behalf of trusts requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for plr-155707-01 remics to make an election under sec_860 of the internal_revenue_code_of_1986 to be treated as a real_estate_mortgage_investment_conduit remic for year and subsequent taxable years facts sponsor a corporation generates and acquires residential mortgage loans it engages in the business of securitizing these loans in year it formed trusts for the purpose of securitizing certain mortgage loans in remic form sponsor created regular and residual interests in the trusts it sold a y interest in the residual_interest to servicer and the remaining interests to an entity related to sponsor the private_placement memorandum associated with this transaction stated that a remic election would be made on behalf of trusts servicer a corporation operates a securitization program that includes originating and packaging loans in remics in year servicer agreed to be the servicer and tax_matters_person for certain remic transactions undertaken by sponsors other than sponsor as part of its securitization program servicer had an arrangement with accounting firm whereunder accounting firm provided tax compliance services including filing initial remic returns and making remic elections servicer assumed that accounting firm would perform the tax reporting for the transaction under discussion in this letter pursuant to an investor request for information on the trusts in february of year servicer undertook a review of its outstanding mortgage pools and its list of remic returns in march of year servicer discovered that returns had not been filed on behalf of trusts and that remic elections had not been made servicer notified accounting firm of this omission and asked this firm to prepare documents relating to federal_income_tax compliance matters and to the election of remic status for year their first taxable_year in march of year accounting firm filed forms ss-4 requesting eins for the trusts on which it indicated that trusts would elect to be master and subsidiary remics accounting firm also filed forms application_for automatic_extension of time to file u s return for a partnership remic or for certain trusts for both trusts for taxable_year in january of year accounting firm filed forms u s real_estate_mortgage_investment_conduit income_tax return for taxable_year sec_1 and referencing this ruling_request for relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations in january of year accounting firm began to prepare and issue to the holders of the residual interests schedule qs form_1060 quarterly notice to residual_interest holder of remic taxable_income or net_loss allocation for all years in arrears plr-155707-01 law and analysis sec_860d of the code provides that an entity otherwise meeting the definitional requirements of a remic may elect to be treated as a remic for its first taxable_year by making this election on its return for that year sec_1_860d-1 of the regulations provides that a qualified_entity elects remic status by timely filing a form_1066 u s real_estate_mortgage_investment_conduit income_tax return by the 15th day of the fourth month following the close of the first tax_year of its existence pursuant to this regulation therefore trusts should have elected remic status by april 15th of year by timely filing forms for that year this regulation also provides a reference to sec_301_9100-1 for rules regarding extensions of time for making elections sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information and representations submitted we conclude that trusts have satisfied the requirements for obtaining a reasonable extension of time to elect remic status therefore trusts are granted a reasonable extension of time to elect remic status for purposes of sec_860d of the code and sec_1_860d-1 of the regulations and the election will be considered to have been timely made the extension of time will be for a period beginning on april 15th of year the date that the initial form_1066 was due until january of year thus solely for purposes of making a remic election the initial forms are deemed timely filed this ruling is limited to the timeliness of trusts’ remic elections this ruling does not relieve trusts from any penalty that they may owe as a result of their failure to timely file forms this ruling’s application is limited to the facts representations plr-155707-01 code sections and regulations cited herein no opinion is expressed with regard to whether trusts meet the requirements of a remic under sec_860d of the code no opinion is expressed as to whether each trust’s tax_liability is not lower in the aggregate for all years to which the election applies than each trust’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the tax_liability for the years in question will be determined if it is determined that this tax_liability is lower the federal_income_tax effect will be determined a copy of this letter is being forwarded to the service_center with which trusts file their returns with instructions that although their forms were not timely filed trusts are to be treated as having made timely remic elections this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely wlilliam e coppersmith chief branch office of associate chief_counsel financial institutions products
